Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 1 of 16 PagelD 510 -
++ Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 1 of 16 PagetD 238 .

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 6:20-cr-77-Orl-78GJK
EDGAR JOHN DAWSON, JR.

STIPULATION OF THE PARTIES FOR BENCH TRIAL

The United States of America, by Maria Chapa Lopez, United States
Attorney for the Middle District of Florida, and the defendant, EDGAR
JOHN DAWSON, JR., and the attorney for the defendant, Ali Kamalzadeh,
Esq., hereby enter into the following stipulation of facts for a bench trial in this
matter. The parties agree that the stipulated facts are true and correct.

Charges and Elements

A federal grand jury has returned a Superseding Indictment charging
the defendant, EDGAR JOHN DAWSON, JR. (“DAWSON”), with two
counts (Counts One and Two) of distribution and attempted distribution of
child pornography, in violation of 18 U.S.C. § 2252A(a)(2); and five counts
(Counts Three through Seven) of sexual exploitation of a child, in violation of
18 U.S.C. § 2251(a). (Doc. 29.)

The elements of Count One and Two, distribution of child

pornography, are:
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 2 of 16 PagelD 511

Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 2 of 16 PagelD 239

 

Second:

Third:

the defendant knowingly distributed an item of child
pornography;

the item of child pornography had been distributed using
any means or facility of interstate or foreign commerce;

when the defendant distributed the item, he believed the
item was child pornography.

In the alternative, the elements of Count One and Two, attempted

distribution of child pornography, are:

First:

Second:

the defendant knowingly intended to commit the crime of
distributing child pornography; and

the defendant’s intent was strongly corroborated by his
taking a substantial step toward committing the crime.

The elements of Counts Three through Seven, sexual exploitation of a

child, are:

First:

Second:

4

jon

an actual minor, that is, a real person who was less than 18
years old, was depicted;

the defendant employed, used, persuaded, induced,
enticed, or coerced the minor to engage in sexually explicit
conduct for the purpose of producing a visual depiction of
the conduct; and

the visual depiction was transported or transmitted using
any means or facility of interstate or foreign commerce.
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 3 of 16 PagelD 512
‘ Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 3 of 16 PagelD 240

“Child pornography” means any visual depiction, including any
photograph, film, video, picture, or computer or computer-generated image or
picture, whether made or produced by electronic, mechanical, or other means,
of sexually explicit conduct, where (a) the production of such visual depiction
involves the use of a minor engaging in sexually explicit conduct; (b) such
visual depiction is a digital image, computer image, or computer-generated
image that is, or is indistinguishable from, that of a minor engaging in sexually
explicit conduct; or (c) such visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaging in sexually explicit
conduct. 18 U.S.C. § 2256(8).

“Sexually explicit conduct” means actual or simulated sexual
intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,
whether between persons of the same or opposite sex; bestiality; masturbation;
sadistic or masochistic abuse; or lascivious exhibition of the genitals or pubic
area of any person. 18 U.S.C. § 2256(a)(2)(A).

The internet is a means or facility of interstate commerce.

Stipulated Facts
A. Count One
On September 27, 2019, the defendant used Discord, an Internet

messaging application, to communicate with other Discord users. The
 

Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 4 of 16 PagelD 513
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 4 of 16 PagelD 241

defendant’s Discord Author ID is 624893701247729684.

That day, the defendant messaged Discord user #9683, saying, “More
please.” Discord user #9683 replied, “You share, I share.” The defendant
then sent four images, and Discord user #9683 responded, “dude, check your
settings, youre blocking explicit messages.” The defendant later responded,
“Done. Fuck yes.”

The defendant then sent Discord user #9683 another image through
Discord. The image depicts a female who is younger than 15 years old,
posing and leaning back with her knees on the floor and her legs spread. The
child is wearing a pink bathing suit top and sheer yellow underwear, through
which her pubic area, including her labia majora, can be seen. This image is
the basis of Count One of the Superseding Indictment. The image is file 5 on
Government Exhibit 4B. The image constitutes child pornography and the
defendant knew that it was child pornography when he sent it through the
Internet to Discord user #9683.

A summary of the defendant’s chats with Discord user #9683 begins on
page 0476 and continues on page 0475 of Government Exhibit 4C.!_ The
images that the defendant sent to Discord user #9683 (including file 5 on

Government Exhibit 4B) are contained within Government Exhibit 4B and

 

1 Due to the way the records were produced, the messages are listed in reverse
chronological order.
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 5 of 16 PagelD 514
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 5 of 16 PagelD 242

noted by corresponding file number in Government Exhibit 4C.
B. Count Two

In a separate Discord conversation on September 27, 2019, the
defendant chatted with Discord user #4563. The defendant wrote, “Hey can
I get a link please.” The defendant then sent two images of child
pormography. Both images show a nude female minor who is younger than
15 years old, posing with her legs open, exposing her vagina. Each of these
images are a basis of Count Two of the Superseding Indictment. The images
are files 6 and 7 on Government Exhibit 4B. The images constitute child
pornography and the defendant knew the items were child pornography when
he sent them through the Internet to Discord user #4563.

A summary of the defendant’s chats with Discord user #4563 is set
forth on page 0477 of Government Exhibit 4C. The images that the
defendant sent to Discord user #4563 (including files 6 and 7 on Government
Exhibit 4B) are contained within Government Exhibit 4B and noted by
corresponding file number in Government Exhibit 4C.

C. Counts Three through Six
On or about March 9, 2020, Federal Bureau of Investigation (FBD

Special Agent (SA) Robert Schwinger, acting in an undercover capacity,
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 6 of 16 PagelD 515
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 6 of 16 PagelD 243

observed the defendant and others conversing in a Kik chat room called
“Daugh Fun Time.” Kik is an online social media application.

The defendant posted numerous images, videos, and messages to the
“Daugh Fun Time” group chat that SA Schwinger observed. At one point,
the defendant posted two images of a fully clothed 11-year-old girl on an
exercise mat. This same fully clothed 11-year-old girl is depicted in all of the
videos that form the basis of Counts Three through Six.

Shortly thereafter, the defendant posted a video (IMG_0965 on
Government Exhibit 1B) to the group chat. The video is nine seconds long.
At the outset, it shows the 11-year-old kneeling on an exercise mat on the
ground, with her torso lowered over her knees, her face and forehead angled
toward the floor, and her feet are under her buttocks. The defendant is
behind her. The defendant then pans to the lower half of his own body,
where he has exposed his penis and is masturbating. Approximately six
seconds into the video, the defendant pans back to the 11-year-old, who is still
in the same pose as before. This video is the basis for Count Three of the
Superseding Indictment.

Other users in the room responded, “Nice” and “Mmmm. Who’s she.”
The defendant replied by posting three more videos (IMG_0964, IMG_0963,

and IMG_0962 on Government Exhibit 1B) to the group chat.
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 7 of 16 PagelD 516
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 7 of 16 PagelD 244

The video contained in IMG_0964 is 13 seconds long. It shows the
fully clothed 11-year-old girl seated at a dining table. Her face is visible, and
her voice is audible as she speaks for approximately five seconds at the
beginning of the video. The defendant—who is seated at the head of the table
(perpendicular to her)—then pans the camera downward to show himself
masturbating under the table. As he does so, he and the child continue to
converse. This video is the basis for Count Four of the Superseding
Indictment.

The video contained in IMG_0963 1s six seconds long. It shows the
defendant standing behind the fully clothed 11-year-old as she continues to sit
at the dining table, working. The top of the child’s head is visible at the
beginning of the video. The defendant then pans downward to show himself
masturbating as he stands just inches behind her. The defendant then shows
the top of the child’s head again as he responds to her in conversation. This
video is the basis for Count Five of the Superseding Indictment.

The video contained in IMG_0962 is four seconds long. At the
beginning of the video, the camera is aimed downward and the defendant is
seen standing and masturbating in the same place where he was standing in
IMG_0963. He ejaculates onto the floor. The fully clothed 11-year-old is

not in the camera frame at that time. Then the defendant pans the camera to
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 8 of 16 PagelD 517
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 8 of 16 PagelD 245

show the back of her head while the defendant remains standing behind her.
The defendant then pans back downward to show his penis again. Near the
end of the video, both the defendant’s penis and the top of the child’s head are
visible. This video is the basis for Count Six of the Superseding Indictment.

In further response to the question posed earlier (“who's she”), the
defendant stated that the child was his 11-year-old daughter. Later in the
group chat, the defendant told the other chat participants, “Love jerking off in
my daughters panties.” He also posted images of his penis hovering over a
girl’s underwear. Screenshots showing the defendant’s communications in
the “Daugh Fun Time” Kik chat room are set forth in Government Exhibit
1A.”

D. Count Seven

On May 4, 2020, Metropolitan Police Department Detective Tim Palchak
was acting in an undercover capacity as part of the Metropolitan Police
Department-Federal Bureau of Investigation (MPD-FBI) Child Exploitation
Task Force. In that capacity, Detective Palchak entered a private Kik group
that he had already been a member of for several weeks. Detective Palchak

was also an administrator for the group at that time.

 

2 The defendant’s communications are those that appear next to the circular
user icon that shows a sunset.
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 9 of 16 PagelD 518
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 9 of 16 PagelD 246

On May 4, 2020, Detective Palchak observed the defendant (using the Kik
user name “mywife73”) enter the room. Upon entering the room, Detective
Palchak, as an admistrator of the group, requested that the defendant provide a
picture to verify the authenticity of the user. In response to Detective Palchak’s
request, the defendant sent a live camera image to Detective Palchak’s private
Kik account. The image depicted a fully clothed 11-year-old girl lying on a
floor. (This is the same girl depicted in the videos that form the bases of
Counts Three through Six.)

Detective Palchak requested that the defendant hold up four fingers
near the child in an attempt to ascertain if he had immediate access to the
child. The defendant responded by sending Detective Palchak an image of
himself holding up four fingers in front of the child.

The defendant and Detective Palchak then began to chat. During the
course of their chat, the defendant informed Detective Palchak that he was a
41-year-old male residing in the United States with a 12-year-old daughter.
The defendant also sent Detective Palchak another live camera image of the
11-year-old girl. Detective Palchak asked the defendant, “[W)]hat all u get to
do.” The defendant replied, “Cum on her when she is sleeping. But

sometimes I cum on her from behind.” The defendant further stated, “I
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 10 of 16 PageID 519
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 10 of 16 PagelD 247

jerked off on the top of head this weekend while she was eating lunch. She
never even noticed. . . . Ill do it again for you soon.”

During his chat with Detective Palchak, the defendant sent additional
images of the child (in which she was clothed). One of those images showed
the defendant placing his hand on the child’s left shoulder. The defendant
stated, “I was abuot to cum on her but mom came home.”

At approximately 9:13 p.m., the defendant sent Detective Palchak a
video whose file name is 5b69f4c9-384a-4830-b460-26107bf09d9c (file 14 on
Government Exhibit 2B). The video is 14 seconds long. The defendant took
this video in the 11-year-old’s bedroom, where she was seated ata desk. At
the start of the video, the fully clothed 11-year-old girl can be seen seated at a
table. The top of her head, a forearm, and her hands are visible as she is
drawing and speaking. Approximately one second into the video, the
defendant replies to the child as he pans the camera downward, showing his
hand on his penis as he masturbates directly behind her. He then pans the
camera back to the top of the child’s head and arms, and she continues
drawing and speaking to the defendant. As she does so, the defendant pans
the camera back to his penis and continues to masturbate. Approximately 10
seconds into the video, the defendant’s penis touches the child’s hair, which

moves as a result of that contact. As this occurs, the child continues

10
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 11 of 16 PagelD 520
' Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 11 of 16 PagelD 248

speaking. This video is the basis for Count Seven of the Superseding
Indictment.

A summary of the defendant’s chats with Detective Palchak is set forth
in Government Exhibit 2C. The images and videos that the defendant sent to
Detective Palchak during the course of those chats are contained within
Government Exhibit 2B, and noted by corresponding file number in
Government Exhibit 2C.

Later, the FBI executed a search warrant on the defendant’s residence
and interviewed the defendant. The defendant admitted that when he was on
Discord, he distributed child pornography to other users. The defendant also
admitted that he had used the Kik mobile application.

The interviewing agents showed the defendant IMG_0965, IMG_0964,
IMG_0962 (all of which are on Government Exhibit 1B), and he admitted that
he had taken those videos of himself, masturbating in the presence of the 11-
year-old child, who was also in the videos. The interviewing agents also
showed the defendant the video titled IMG_0963 (on Government Exhibit 1B)
and the defendant further admitted that he had taken that video of himself
masturbating while standing by the 11-year-old-child, who was also in the
video.

During the interview, FBI Special Agent Rod Hyre asked, “When did

11
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 12 of 16 PagelD 521
Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 12 of 16 PagelD 249

you starting incorporating your daughter into these videos?” and the
defendant responded, “Like, probably March.”

At one point, Agent Hyre asked, “Is that one of the reasons why you
were making these videos of your daughter, so that you could get stuff from
other people?” The defendant responded, “Um, no. Actually, it was just—
‘cause like I said, it’d just be the fantasy of it and it would just kinda like—it
was like just getting off to it.”

FBI Special Agent Kevin Kaufman asked, “Is it arousing you, the fact
that your 12-year-old is sitting there while you're -- or your 11-year-old -- while
you're masturbating?” and the defendant responded, “Yeah.” When asked
what the purpose of the video was, the defendant responded, “Just post it and
then get off and that was it.”

Agent Kaufman then asked, “Okay. Do you watch the video and
masturbate to it afterwards before .. . .” The defendant responded, “Nope.”
Agent Kaufman then asked, “You delete it?” and the defendant responded,
“Nope. Just delete it immediately.”

Agent Kaufman then asked, “Okay. Does she know — when she goes
through her forensic interview, is she gonna — just gonna say, ‘Hey, dad plays
with his penis in front of me?’” The defendant responded, “Yep, she’ll never

say it... . I’ve never showed it to her.”

12
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 13 of 16 PagelD 522
" Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 13 of 16 PagelD 250

As the interview continued, Agent Kaufman once again asked the
defendant, “Does she know what you’re doing?” and the defendant replied,
“No.” Agent Kaufman also asked, “Has she ever asked and said, ‘Hey, what
is that? What -- what — what are you doing?” Again, the defendant
responded, “No.” Agent Kaufman then asked, “Or do you tell her it’s
natural or what -- what do you say to her?” Defendant responded, “I’ve never
— she’s never even seen it, I’m telling you guys for real.”

The recording of the defendant’s interview with the agents is
Government Exhibit 7A, and a transcript of the interview is Government
Exhibit 7B.

The videos that serve as the basis for the offenses alleged in Counts
Three through Seven of the Superseding Indictment (IMG_0965, IMG_0964,
IMG_0963, and IMG_0962 on Government Exhibit 1B, and file 14 on
Government Exhibit 2B) are visual depictions of an actual minor, that is, a
real person who was less than 18 years old.

Those videos depict the defendant engaging in self-masturbation, which
is sexually explicit conduct and lascivious exhibition of the genitals of the
defendant, as defined in 18 U.S.C. § 2256(2)(A).

Those videos were taken by the defendant for the purpose of video

recording a fully clothed minor, that is, an 11-year-old, as he masturbated near

13
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 14 of 16 PagelD 523
‘ Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 14 of 16 PagelD 251

her.

As part of the investigation of this case, the 11-year-old girl was
forensically interviewed on May 7, 2020, by the interviewer who identifies
herself as Jennifer, the interview was captured with audio and video recording.

In the interview the 11-year-old girl was asked, “What about your pee
part, has anyone ever taken a picture of your pee part?” The 11-year-old girl
responded, “No,” and explained that she usually keeps it covered. The
interviewer then asked, “Have you ever seen anybody do anything to their um
pee part on a boy um — at home?” She responded, “No, I uh I uh um some
some black kids there there like they they they take they take their pee part and
start tugging on it... .” Later the interviewer then asked, “Have you ever seen
anybody tug on their pee part?” The 11-year-old responded by shaking her
head in the negative in the video. The recording of the 11-year-old’s interview
is Defense Exhibit 3.

The videos that serve as the basis for the offenses alleged in Counts
Three through Seven of the Superseding Indictment were sent by the
defendant via the Internet using the Kik application on his LG cell phone.
Therefore, the visual depictions were actually transported and transmitted
using a means and facility of interstate and foreign commerce, that is, the

Internet.

14
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 15 of 16 PagelD 524
‘ Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 15 of 16 PagelD 252

At all relevant times, the defendant was located in the Middle District
of Florida. The defendant used an LG GSM LM-Q710 cell phone, serial no.
2077139335, to engage in all of the conduct that is the basis for the offenses
alleged in Counts One through Seven of the Superseding Indictment.

So stipulated this Oth day of Qeteber, 20
No

15
Case 6:20-cr-00077-WWB-GJK Document 69-7 Filed 11/17/20 Page 16 of 16 PagelD 525
- Case 6:20-cr-00077-WWB-GJK Document 59 Filed 11/06/20 Page 16 of 16 RagelD 253

Respectfully submitted, Respectfully submitted,

JAMES T. SKUTHAN MARIA CHAPA LOPEZ
Acting Federal Defender United States Attorney

ZA en
Assista 1 tates Attorney

 

Florida Bar. No. 0115995 USA No. 166

201 S. Orange Avenue, 400 Ww. Washington Street, Suite 3100
Suite 300 Orlando, Florida 32801

Orlando, FL 32801 Telephone: (407) 648-7500
Telephone: 407-648-6338 Facsimile: (407) 648-7643

Fax: 407-648-6095 E-mail: emily.chang@usdoj.gov

E-Mail: Ali_ Kamalzadeh@fd.org

bly SY

Edgar J ohn Dawson, Jr.
Defendant
